UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ROBERT J. PROPST,
                                       Plaintiff,
                                                                        Case # 17-CV-1004-FPG
v.
                                                                        DECISION AND ORDER
SHERIFF GARY MAHA, et al.,
                                       Defendants.


         On November 13, 2018, pro se Plaintiff Robert J. Propst moved to appoint counsel. ECF No. 12.

There is no constitutional right to appointed counsel in civil cases, although the Court may appoint counsel

to assist indigent litigants pursuant to 28 U.S.C. § 1915(e). See, e.g., Sears, Roebuck & Co. v. Charles

Sears Real Estate, Inc., 865 F.2d 22, 23 (2d Cir. 1988). The Court must carefully consider whether to

appoint counsel, because “every assignment of a volunteer lawyer deprives society of a volunteer lawyer

available for a deserving cause.” Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989). The Court

must consider several factors, including whether the movant’s claims seem likely to be of substance. See

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); Hodge v. Police Officers, 802 F.2d 58 (2d Cir.

1986).

         Here, it is unclear whether Plaintiff’s claims are likely to be of substance because this case is in

the early stages of litigation. The Court has only recently issued an order allowing some of Plaintiff’s

claims to proceed to service, ECF No. 13, and neither of the remaining defendants has answered.

Therefore, Plaintiff’s Motion to Appoint Counsel (ECF No. 12) is DENIED WITHOUT PREJUDICE.

         IT IS SO ORDERED.

Dated: January 4, 2019
       Rochester, New York
                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court
